 

Exhibit 10.4

 

Form of Investor Note

 

PROMISSORY NOTE

 

Initial Principal Amount:  $3,000,000.00 Issuance Date:  October 9, 2018

 

FOR VALUE RECEIVED, the borrower whose name appears on the signature page hereto
(“Borrower”), promises to pay to the order of Immune Pharmaceuticals Inc., a
Delaware corporation (“Lender”), the Initial Principal Amount, together with
interest thereon, as follows:

 

1.          Agreement. This Promissory Note (“Note”), is issued by Borrower as
partial consideration, along with concurrent payment of $2,000,000.00 in cash by
wire transfer of immediately available funds, for the issuance by Lender of a
Senior Secured Redeemable Convertible Debenture (“Debenture”), of Lender
pursuant to that certain Securities Purchase Agreement (“Agreement”) of even
date herewith, which is incorporated herein by reference. Capitalized terms not
otherwise defined herein will have the meanings defined in the Agreement and
Transaction Documents.

 

2.          Interest. The principal balance outstanding from time to time under
this Note will bear interest from and after the date hereof at the rate of 1.0%
per annum. Interest will be calculated on a simple interest basis and the number
of days elapsed during the period for which interest is being calculated.
Payments of interest will be due in arrears and the amount of interest not paid
will be added to the principal balance of this Note and such amount will
thereafter accrue interest at the rate set forth above.

 

3.          Payments. If not sooner paid, the unpaid principal balance, interest
thereon and any other charges due and payable under this Note will be due and
payable on the first Trading Day immediately after the earlier of (a) the date
the Registration Statement is declared effective, and (b) the one anniversary of
the Issuance Date; provided, however, that, notwithstanding the foregoing or any
other provision, Borrower’s payment obligation will be tolled and no payments
will be due during any period of time that all Equity Conditions are not met. As
soon as all Equity Conditions are met, the payment obligation will resume and
continue from that point forward. The outside maturity date for all principal
and interest due under this Note will be the Trading Day immediately preceding
the Maturity Date of the Debenture. Borrower will have the right to prepay all
or any part of the principal balance of this Note at any time without penalty or
premium. All payments on this Note will be first applied to reduce the
outstanding principal balance hereof, and then to satisfaction of any accrued
but unpaid interest.

 

4.          Full Recourse Note. This is a full recourse promissory note.
Accordingly, notwithstanding that Borrower’s obligations under this Note are
secured by the Collateral, in the event of a Default hereunder, Lender will have
full recourse to the Collateral and all the other assets of Borrower. Moreover,
Lender will not be required to proceed against or exhaust any Collateral, or to
pursue any Collateral in any particular order, before Lender pursues any other
remedies against Borrower or against any of Borrower’s assets.

 

 

 

  

5.           Security.

 

a.           Pledge. As security for the due and prompt payment and performance
of all payment obligations under this Note and any modifications, replacements
and extensions hereof (collectively, “Secured Obligations”), Borrower hereby
pledges and grants an equitable charge and security interest to Lender in all of
Borrower’s right, title, and interest in and to all of the following, now owned
or hereafter acquired or arising, with the value of securities securing the Note
on the date of issuance to be at least equal to the amount of the Note
(together, the “Collateral”):

 

i.          The Debenture;

 

ii.         Freely tradable shares of common stock or ordinary shares, shares of
preferred stock or preference shares, bonds, notes and debentures (collectively
with the Preferred Shares, the “Pledged Securities”), which Pledged Securities
will have a fair market value on the date hereof, based upon the trading price
of such securities at least equal to the principal amount of this Note; and

 

iii.       all rights of Borrower with respect to or arising out of the Pledged
Securities and all equity and debt securities and other property distributed or
distributable with respect thereto as a result of merger, consolidation,
dissolution, reorganization, recapitalization, stock split, stock dividend,
reclassification, exchange, redemption, or other change in capital structure.

 

b.           Substitute Securities. So long as any Secured Obligations remain
outstanding, in the event that Borrower sells or disposes of any Pledged
Securities, Borrower will promptly provide substitute securities of equal or
greater value to such Pledged Securities or cash or cash equivalents or any
combination thereof.

 

c.           Rights With Respect to Distributions. So long as no Default will
have occurred and be continuing under this Note, Borrower will be entitled to
receive any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral. However, upon the occurrence and during the
continuance of any Default, Lender will have the right (unless otherwise agreed
in writing by Lender in its sole discretion) to receive and retain dividends and
distributions and apply them to the outstanding balance of this Note or hold
them as Collateral, at Lender’s election.

 

d.           Financing Statement; Further Assurances. Borrower agrees,
concurrently with executing this Note, that Lender may file a UCC-1 financing
statement relating to the Collateral in favor of Lender, and any similar
financing statements in any jurisdiction in which Lender reasonably determines
such filing to be necessary. Borrower further agrees that following and during
the continuance of any Default, Borrower will if requested by Lender promptly:
(i) execute and deliver all further instruments and documents reasonably
necessary in order to perfect and protect the equitable charge and security
interest granted hereby, or to enable Lender to exercise and enforce its rights
and remedies with respect to any Collateral, (ii) deliver the Collateral,
including original certificates or other instruments representing the Pledged
Securities and stock powers endorsed in blank, to Lender to hold as secured
party, and (iii) execute a securities account control agreement with respect to
the Collateral.

 

 2 

 

  

e.           Powers of Lender. Borrower hereby appoints Lender as Borrower’s
true and lawful attorney-in-fact to perform any and all of the following acts,
which power is coupled with an interest, is irrevocable until the Secured
Obligations are paid and performed in full, and may be exercised from time to
time by Lender: to take any action and to execute any instrument reasonably
necessary to accomplish the purposes of this Section 4, including without
limitation: (i) to exercise then existing rights with respect to Collateral,
when and to the extent permitted by this Note, (ii) following and during the
continuance of any Payment Default hereunder, to receive, endorse and collect
all instruments or other forms of payment made payable to Borrower representing
the Collateral or any dividend, interest payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same, when and to the extent permitted by this Note, (iii) to perform or cause
the performance of any obligation of Borrower hereunder in Borrower’s name or
otherwise, (iv) following and during the continuance of any Payment Default
hereunder, to liquidate any Collateral pledged to Lender hereunder and to apply
proceeds thereof to the payment of the Secured Obligations or to place such
proceeds into a cash collateral account, or to transfer the Collateral into the
name of Lender, (v) to enter into any extension, reorganization or other
agreement relating to or affecting the Collateral, and, in connection therewith,
to deposit or surrender control of the Collateral, (vi) to accept other property
in exchange for the Collateral, (vii) to make any compromise or settlement
Lender deems desirable or proper, and (viii) to execute on Borrower’s behalf and
in Borrower’s name any documents required in order to give Lender a continuing
perfected first lien upon the Collateral or any part thereof.

 

6.            Offset Right. In connection with a complete redemption of the
Debenture in accordance with the terms thereof, Lender may offset the then
outstanding balance of this Note against any amounts otherwise due in cash to
Borrower in connection with the redemption.

 

7.            Additional Terms.

 

a.           No Waiver. The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due will neither
cure nor excuse the Default caused by the failure of Borrower timely to pay the
whole of such installment and will not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.

 

b.           Default. The occurrence and continuance of any one or more of the
following will constitute a “Default” under this Note: (i) an uncured material
default in the payment when due of any amount hereunder (“Payment Default”),
(ii) Borrower’s refusal or failure to perform any material term, provision or
covenant as required under this Note, (iii) any liquidation, receivership,
bankruptcy, assignment for the benefit of creditors or other debtor-relief
proceeding by or against Borrower, or (iv) the levying of any attachment,
execution or other process against any material portion of the Collateral.

 

 3 

 

  

c.            Default Rights.

 

i.          Following and during the continuance of any Payment Default Lender
may, at its election, declare the entire balance of principal and interest under
this Note immediately due and payable. A delay by Lender in exercising any right
of acceleration will not constitute a waiver of the Default or the right of
acceleration or any other right or remedy for such Default. The failure by
Lender to exercise any right of acceleration will not constitute a waiver of the
right of acceleration or any other right or remedy with respect to any other
Default, whenever occurring.

 

ii.         Further, following and during the continuance of any Default, Lender
will have any and all of the rights and remedies to which a secured party is
entitled after any default under any applicable Uniform Commercial Code, as then
in effect. In addition to Lender’s other rights and remedies, following and
during the continuance of any Payment Default, Lender may in its sole discretion
do or cause to be done any one or more of the following:

 

(a)          Proceed to realize upon the Collateral or any portion thereof as
provided by law, and without liability for any diminution in price which may
have occurred, sell the Collateral or any part thereof, in such manner, whether
at any public or private sale, and whether in one lot as an entirety, or in
separate portions, and for such price and other terms and conditions as is
commercially reasonable given the nature of the Collateral;

 

(b)          If notice to Borrower is required, give written notice to Borrower
at least ten days before the date of sale of the Collateral or any portion
thereof;

 

(c)          Transfer all or any part of the Collateral into Lender’s name or in
the name of its nominee or nominees; or

 

(d)          Vote all or any part of the Collateral (whether or not transferred
into the name of Lender) and give all consents, waivers and ratifications in
respect of the Collateral and otherwise act with respect thereto, as though
Lender were the outright owner thereof.

 

iii.         Borrower acknowledges that all or part of foreclosure of the
Collateral may be restricted by state or federal securities laws, Lender may be
unable to effect a public sale of all or part of the Collateral, that a public
sale is or may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale. If reasonably necessary
Lender may resort to one or more sales to a single purchaser or a restricted or
limited group of purchasers. Lender will not be obligated to make any sale or
other disposition, unless the terms thereof will be satisfactory to it.

 

iv.         If, in the opinion of Lender based upon written advice of counsel,
any consent, approval or authorization of any federal, state or other
governmental agency or authority should be necessary to effectuate any sale or
other disposition of any Collateral, Borrower will execute all such applications
and other instruments as may reasonably be required in connection with securing
any such consent, approval or authorization, and will otherwise use its
commercially reasonable best efforts to secure the same.

 

 4 

 

  

d.           The rights, privileges, powers and remedies of Lender will be
cumulative, and no single or partial exercise of any of them will preclude the
further or other exercise of any of them. Any waiver, permit, consent or
approval of any kind by Lender of any Default hereunder, or any such waiver of
any provisions or conditions hereof, must be in writing and will be effective
only to the extent set forth in writing. Any proceeds of any disposition of the
Collateral, or any part thereof, may be applied by Lender to the payment of
expenses incurred by Lender in connection with the foregoing, and the balance of
such proceeds will be applied by Lender toward the payment of the Secured
Obligations.

 

8.           Organization; Authority. Borrower represents and warrants to Lender
that it is an entity validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, company power and authority to
enter into and to consummate the transactions contemplated by this Note and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by Borrower of the transactions contemplated by this Note have been
duly authorized by all necessary company or similar action on the part of
Borrower. This Note has been duly executed by Borrower, and when delivered by
Borrower in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Borrower, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law

 

9.            General Terms.

 

a.           No Oral Waivers or Modifications. No provision of this Note may be
waived or modified orally, but only in a writing signed by Lender and Borrower.

 

b.           Attorney Fees. The prevailing party in any action by Lender to
collect any amounts due under this Note will be entitled to recover its
reasonable attorney fees and costs.

 

c.           Governing Law. This Note has been executed and delivered in, and is
to be construed, enforced, and governed according to the internal laws of, the
U.S. Virgin Islands without regard to its principles of conflict of laws that
would require or permit the application of the laws of any other jurisdiction.

 

d.           Severability. Whenever possible, each provision of this Note will
be interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Note will be held to be prohibited by or
invalid under applicable law, it will be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of that provision
or the other provisions of this Note.

 

 5 

 

  

e.           Entire Agreement. This Note contains the entire promise to pay by
Borrower and supersedes all prior agreements and understandings, oral or
written, with respect to such matters.

 

Lender:

 

IMMUNE PHARMACEUTICALS INC. 

 

By:     Name:     Title:    

 



Borrower:          



 

By:     Name:     Title:    

 

 6 

 

 

